              UNITED STATES COURT OF INTERNATIONAL TRADE



 BUILDDIRECT TECHNOLOGIES INC.

             Plaintiff,

                          v.                                            Court No. 20-03388
 UNITED STATES;
 OFFICE OF THE UNITED STATES TRADE
 REPRESENTATIVE;
 U.S. CUSTOMS & BORDER PROTECTION;


              Defendants.


                                        COMPLAINT

     Plaintiff, by its undersigned attorneys, alleges the following:

1.   This matter concerns Defendants’ unlawful actions imposing ad valorem tariffs on goods,

     imported by plaintiff, from the Peoples Republic of China pursuant to Section 301 of the

     Trade Act of 1974 (19 U.S.C. § 2411) (“Trade Act”).

2.   The United States Trade Representative (“USTR”) conducted an investigation into China’s

     unfair intellectual property policies and practices pursuant to Section 301 of the Trade Act.

     Section 304 of the Trade Act (19 U.S.C. § 2414) requires USTR to determine what action

     to take, if any, within 12 months after initiation of the investigation. Within the 12 months

     following initiation of the investigation, USTR determined to impose import tariffs on

     goods from China pursuant to Section 301(b) of the Trade Act on two groupings of tariff

     codes, commonly referred to as “List 1” and List 2.” USTR subsequently implemented

     tariffs on additional tariff codes, known as “List 3” and “List 4A,” but failed to do so within

     12 months of initiating the investigation. Section 307 of the Trade Act (19 U.S.C. § 2417)

     authorizes USTR to modify a prior valid action under Section 301(b), but does not
     authorize USTR to impose additional tariffs not tied to the acts, policies, or practices that

     are the subject of the investigation. USTR’s determination to implement tariffs on List 3

     and List 4 was not a valid modification of its initial action because it was not based on the

     acts, policies or practices covered by the investigation.

3.   The arbitrary manner in which Defendants implemented the List 3 and List 4 tariff actions

     also violates the Administrative Procedure Act (“APA”). USTR: (1) failed to provide

     sufficient opportunity for comment, e.g., requiring interested parties to submit affirmative

     and rebuttal comments on the same day; (2) failed to consider relevant factors when making

     its decision, e.g., undertaking no analysis of the supposed “increased burden” imposed on

     U.S. commerce from the unfair policies and practices that it originally investigated; and

     (3) failed to connect the record facts to the choices it made. Despite receiving over 6.000

     comments, USTR was silent as to its consideration of those comments in promulgating List

     3.

4.   The Court should set aside Defendants’ actions as ultra vires and otherwise contrary to

     law, as well as order Defendants to refund any duties paid by Plaintiff pursuant to List 3

     and/or List 4A with interest as provided by law.

                                       JURISDICTION

5.   The Court possesses subject matter jurisdiction over this action pursuant to 28 U.S.C. §

     1581(i)(1)(B), which confers “exclusive jurisdiction” to the Court over “any civil action

     commenced against the United States, its agencies, or its officers, that arises out of any law

     of the United States providing for . . . tariffs, duties, fees, or other taxes on the importation

     of merchandise for reasons other than the raising of revenue.” 28 U.S.C. § 1581(i)(1)(B).

                                           PARTIES

6.   Plaintiff is an importer of various products subject to duties under List 3 and 4A.


                                               -2-
7.    Defendant United States received the disputed tariffs and is the statutory defendant under

      5 U.S.C. § 702 and 28 U.S.C. § 1581(i).

8.    USTR is an executive agency of the United States charged with investigating a foreign

      country’s trade practices under Section 301 of the Trade Act and implementing

      “appropriate” responses, subject to the direction of the President. USTR conducted the

      Section 301 investigation at issue and made numerous decisions regarding List 3 and List

      4.

9.    Defendant U.S. Customs & Border Protection (“CBP”) is the agency that collects duties

      on imports. CBP collected payments made by Plaintiff to account for the tariffs imposed

      by USTR under List 3 and List 4.

                                              STANDING

10.   Plaintiff has standing to sue because it is “adversely affected or aggrieved by agency action

      within the meaning of the APA. 5 U.S.C. § 702: 28 U.S.C. § 2631(i) (“Any civil action of

      which the Court of International Trade has jurisdiction . . . may be commenced in the court

      by any person adversely affected or aggrieved by agency action within the meaning of

      Section 702 of title 5.”). Tariffs imposed by Defendants pursuant to List 3 and/or List 4A

      adversely affected and aggrieved Plaintiff because it was required to pay, and did pay, these

      unlawful duties.

                              TIMELINESS OF THE ACTION

11.   A plaintiff must commence an action under 28 U.S.C. § 158l(i)(l)(B) “within two years

      after the cause of action first accrues.” 28 U.S.C. § 2636(i).

12.   Plaintiff contests action taken by Defendants that resulted in List 3 and List 4 and the

      subsequent imposition of tariffs on Plaintiff. Notice of Modification of Section 301 Action:

      China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual


                                               -3-
      Property, and Innovation, 83 Fed. Reg. 47,974 (Sept. 21, 2018). Plaintiff’s claims accrued

      at the earliest on September 24, 2018, when tariffs were first levied on goods on List 3

      pursuant to USTR’s determination published in the Federal Register on September 21,

      2018. Id.

13.   The instant action was filed within two years of the date that Plaintiff paid the List 3 and

      List 4A duties.

                                     RELEVANT LAW

14.   Section 301 of the Trade Act authorizes USTR to investigate a foreign country’s trade

      practices. 19 U.S.C. § 2411(b). If the investigation reveals an ‘unreasonable or

      discriminatory” practice, USTR may take ‘appropriate” action, such as imposing tariffs on

      imports from the country that administered the unfair practice. Id. § 2411(b), (c)(1)(B).

15.   Section 304 of the Trade Act requires USTR to determine what action to take, if any, within

      12 months after the initiation of the underlying investigation. Id. § 2414(a)(1)(B),

16.   Section 307 of the Trade Act (in pertinent part) allows USTR to “modify or terminate” an

      action taken pursuant to Section 301 of the Trade Act either when the “burden or restriction

      on United States commerce” imposed by the investigated foreign country’s practice has

      “increased or decreased” or when the action “is no longer appropriate.” Id. § 241

      7(a)(1)(B), (C).

                                 PROCEDURAL HISTORY

I.    USTR’S INVESTIGATION

17.   On August 14, 2017, the President directed Ambassador Lighthizer to consider initiating a

      targeted investigation pursuant to Section 30 1(b) of the Trade Act concerning China’s

      laws, policies, practices, and actions related to intellectual property, innovation, and

      technology. Addressing China’s Laws, Policies, Practices, and Actions Related to


                                               -4-
      Intellectual Property, Innovation, and Technology, 82 Fed. Reg. 39,007 (Aug. 17. 2017).

      According to the President, certain Chinese “laws, policies, practices, and actions” on

      intellectual property, innovation, and technology “may inhibit United States exports,

      deprive United States citizens of fair remuneration for their innovations, divert American

      jobs to workers in China, contribute to our trade deficit with China, and otherwise

      undermine American manufacturing, services, and innovation.” Id.

18.   Soon after, on August 18, 2017, USTR formally initiated an investigation into “whether

      acts, policies, and practices of the Government of China related to technology transfer,

      intellectual property, and innovation are actionable under [Section 301(b) of] the Trade

      Act.” Initiation of Section 301 Investigation; Hearing; and Request for Public Comments:

      China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

      Property, and Innovation, 82 Fed. Reg. 40,213 (Aug. 24, 2017).

19.   On March 22, 2018, USTR released the results of its investigation. OFFICE OF THE

      UNITED STATES TRADE REPRESENTATIVE, Findings of the Investigation Into

      China’s Acts, Policies, And Practices Related to Technology Transfer, Intellectual

      Property, and Innovation Under Section 301 of The Trade Act of 1974 (Mar. 22, 2018),

      available at https://ustr.gov/sites/default/files/Section%20301%20FINAL.PDF. USTR

      found that certain “acts, policies, and practices of the Chinese government related to

      technology transfer, intellectual property, and innovation are unreasonable or

      discriminatory and burden or restrict U.S. commerce.” Id. at 17. USTR based these

      findings on (1) China’s use of foreign ownership restrictions, foreign investment

      restrictions, and administrative licensing and approval processes to pressure technology

      transfers from U.S. to Chinese companies, id. at 45; (2) China’s use of licensing processes




                                              -5-
      to transfer technologies from U.S. to Chinese companies on terms that favor Chinese

      recipients, id. at 48; (3) China’s facilitation of systematic investment in, and acquisition of,

      U.S. companies and assets by Chinese entities to obtain technologies and intellectual

      property for purposes of large-scale technology transfer, id. at 147; and (4) China’s cyber

      intrusions into U.S. computer networks to gain access to valuable business information, id.

      at 171. In its report, USTR did not quantify the burden or restriction imposed on U.S.

      commerce by the investigated practices.

20.   The same day, USTR published a “Fact Sheet” stating that “[a]n interagency team of

      subject matter experts and economists estimate that China’s policies result in harm to the

      U.S. economy of at least $50 billion per year.” OFFICE OF THE UNITED STATES

      TRADE REPRESENTATIVE, Section 301 Fact Sheet (Mar. 22, 2018), available at

      https://ustr.gov/about-us/policy-offices/press-office/fact-sheets/201 8/march/Section-301-

      fact-sheet. USTR also indicated that, consistent with a directive from the President, it

      would “propose additional tariffs” of 25% ad valorem “on certain products of China, with

      an annual trade value commensurate with the harm caused to the U.S. economy resulting

      from China’s unfair policies.” Id.; see Actions by the United States Related to the Section

      301 Investigation of China’s Laws, Policies, Practices, or Actions Related to Technology

      Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 13,099 (Mar. 27, 2018) .

II.   Lists 1 & 2

21.   Between April and August 2018 (i.e., within the 12-month statutory deadline from the

      initiation of the investigation in August 2017, see 19 U.S.C. § 2414(a)(2)(B)), Defendants

      undertook a series of actions to remedy the estimated harm to the U.S. economy caused by

      the investigated unfair practices, ultimately imposing duties on imports from China

      covered by Lists 1 and 2.


                                                -6-
22.   On April 6, 2018, USTR published notice of its intent to impose “an additional duty of 25

      percent on a list of products of Chinese origin.” Notice of Determination and Request for

      Public Comment Concerning Proposed Determination of Action Pursuant to Section 301:

      China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

      Property, and Innovation, 83 Fed. Reg. 14,906, 14,907 (Apr. 6, 2018). The products on the

      proposed list covered 1.333 tariff subheadings with a total value of “approximately $50

      billion in terms of estimated annual trade value for calendar year 2018.” Id. at

      14,907.USTR explained that it chose $50 billion because that amount was “commensurate

      with an economic analysis of the harm caused by China’s unreasonable technology transfer

      policies to the U.S. economy, as covered by USTR’s Section 301 investigation.” OFFICE

      OF THE UNITED STATES TRADE REPRESENTATIVE, Under Section 301 Action,

      USTR Releases Proposed Tariff List on Chinese Products (Apr. 3, 2018), available at

      https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/april/under-

      section-301-action-ustr.

23.   On June 20, 2018, USTR published notice of its final list of products subject to an

      additional duty of 25% ad valorem: “List 1.” Notice of Action and Request for Public

      Comment Concerning Proposed Determination of Action Pursuant to Section 301: China’s

      Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

      Innovation, 83 Fed. Reg. 28,710 (June 20, 2018). USTR explained that it had ‘narrow[ed]

      the proposed list in the April 6, 2018 notice to 818 tariff subheadings, with an approximate

      annual trade value of $34 billion.” Id. at 28,711.

24.   At the same time that it finalized List 1, USTR announced that it intended to impose a 25%

      ad valorem duty on a second proposed list of Chinese products in order to “maintain the




                                               -7-
       effectiveness of [the] $50 billion trade action” grounded in its Section 301 investigation.

       Id. at 28,712. USTR announced a proposed ‘List 2” covering 284 tariff subheadings with

       “an approximate annual trade value of $16 billion.” Id. at 28,711-12.

25.    On August 16, 2018, USTR published notice of the final list of products subject to an

       additional duty of 25% ad valorem in List 2, comprising “279 tariff subheadings” whose

       “annual trade value. . . remains approximately $16 billion.” Notice of Action Pursuant to

       Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer,

       Intellectual Property, and Innovation, 83 Fed. Reg. 40,823, 40,823-24 (Aug. 16, 2018).

III.   Lists 3 and 4

26.    In March 2018, Defendants broadly expanded the scope of the tariffs imposed under

       Section 301 of the Trade Act to cover imports worth more than $500 billion—ten times the

       amount it had deemed “commensurate” with the findings of USTR’s original investigation.

       Shortly after the April 2018 directive that USTR consider imposing duties on $50 billion

       in Chinese products, China promptly threatened to impose retaliatory duties on the same

       value of imports from the United States. In response, the President instructed USTR to

       consider whether $100 billion of additional tariffs would be appropriate under Section 301”

       due to “China’s unfair retaliation.” THE WHITE HOUSE, Statement from Donald J.

       Trump on Additional Proposed Section 301 Remedies (Apr. 5. 2018), available at

       https://www.whitehouse.gov/briefings-statements/statement-president-donald-j-trump-

       additional-proposed-section-301-remedies/.

27.    When USTR finalized List 1 in mid-June 2018, the President warned China that he would

       consider imposing additional tariffs on Chinese goods if China retaliated against the United

       States.




                                               -8-
28.   On June 18, 2018, the President formally directed USTR to consider whether the United

      States should impose additional duties on products from China with an estimated trade

      value of $200 billion—despite USTR having not yet implemented List 1 and List 2. The

      President acknowledged that China’s threatened retaliatory ‘tariffs on $50 billion worth of

      United States exports” motivated his decision, stating that “[t]his latest action by China

      clearly indicates its determination to keep the United States at a permanent and unfair

      disadvantage, which is reflected in our massive $376 billion trade imbalance in goods.”

      THE WHITE HOUSE, Statement from the President Regarding Trade with China (June

      18, 2018), available at https://www.whitehouse.gov/briefings-statements/statement-

      president-regarding-trade-china-2/.

29.   In response, USTR stated that it would design the newly proposed duties to address China’s

      threatened retaliatory measures, rather than any of the harms identified in its Section 301

      investigation. OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, USTR

      Robert Lighthizer Statement on the President’s Additional China Trade Action (June 18,

      2018),     available     at     https://ustr.gov/about-us/policy-offices/press-office/press-

      releases/2018/june/ustr-robert-lighthizre-statement-0 (explaining that, although Lists 1 and

      2 “were proportionate and responsive to forced technology transfer and intellectual

      property theft by the Chinese” identified in the Section 301 investigation, the proposed

      duties for a third list of products were necessary to respond to the retaliatory and

      L111justified tariffs” that China may impose to target “U.S. workers, farmers, ranchers,

      and businesses”)

30.   In retaliation, China imposed 25% ad valorem tariffs on $50 billion in U.S. goods

      implemented in two stages of $34 billion and $16 billion on the same dates the United




                                              -9-
      States began collecting its own 25% tariffs under List 1 (July 6, 2018) and List 2 (August

      23, 2018).

31.   About one week later, USTR published notice of its proposal to “modify the action in this

      investigation by maintaining the original $34 billion action and the proposed $16 billion

      action, and by taking a further, supplemental action” in the form of ‘an additional 10

      percent ad valorem duty on [a list of] products [from] China with an annual trade value of

      approximately $200 billion.” Request for Comments Concerning Proposed Modification

      of Action Pursuant to Section 301: China’s Acts, Policies, and Practices Related to

      Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 33,608. 33,608

      (July 17, 2018). USTR initially set a deadline of August 17, 2018 for initial comments;

      August 20-23, 2018 for a public hearing; and August 30, 2018 for rebuttal comments. Id.

32.   In its notice, USTR confirmed that it relied on China’s decision to impose “retaliatory

      duties” as the primary basis for its proposed action. Id. at 33,609 (asserting as justification

      “China’s response to the $50 billion action announced in the investigation and its refusal

      to change its acts, policies, and practices”). USTR explicitly tied the $200 billion in its

      proposed action to the level of retaliatory duties imposed by China on U.S. imports, noting

      that “action at this level is appropriate in light of the level of China’s announced retaliatory

      action ($50 billion) and the level of Chinese goods imported into the United States ($505

      billion in 2017).” Id. While USTR nodded toward China’s retaliatory measures, it did not

      identify any increased burdens or restrictions on U.S. commerce resulting from the unfair

      practices that USTR had investigated. See Id.

33.   USTR’s contemporaneous press statements corroborated the contents of its notice: China’s

      retaliatory duties motivated its proposed action. Ambassador Lighthizer stated that the




                                               -10-
      proposed action came “[a]s a result of China’s retaliation and failure to change its practice.”

      OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Statement by U.S.

      Trade Representative Robert Lighthizer on Section 301 Action (July 10, 2018), available

      at https://ustr.gov/about-us/policy-offices/press-office/press releases/2018/july/statement-

      us-trade-representative.

34.   On July 10, 2018, the President suggested on social media that the United States’ trade

      imbalance with China supported the decision.

35.   On August 1, 2018, Ambassador Lighthizer announced that, in light of China’s retaliatory

      duties, USTR would propose to increase the additional duty from 10% to 25% ad valorem.

      Rather than addressing the practices that USTR investigated pursuant to Section 301 of the

      Trade Act, he stated that China “[r]egrettably... has illegally retaliated against U.S.

      workers, farmers, ranchers and businesses.” OFFICE OF THE UNITED STATES TRADE

      REPRESENTATIVE, Statement by U.S. Trade Representative Robert Lighthizer on

      Section 301 Action (Aug. 1, 2018), available at https://ustr.gov/about-us/policy-

      offices!press¬office/press-releases!20 1 8/august/statement-us-trade-representative.

36.   On August 7, 2018, USTR formally proposed ‘raising the level of the additional duty in

      the proposed supplemental action from 10 percent to 25 percent.” Extension of Public

      Comment Period Concerning Proposed Modification of Action Pursuant to Section 301:

      China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

      Property, and Innovation, 83 Fed. Reg. 38,760, 38,760 (Aug. 7, 2018). USTR also set new

      dates for a public hearing over six days ending on August 27, 2018. See id.; see also

      OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Public Hearings on

      Proposed Section 301 Tariff List (Aug. 17, 2018) (modifying hearing schedule), available




                                               -11-
      at https://ustr.gov/about-us/policyoffices/press-office/press-releases/2018/august/public-

      hearings-proposed-section-301.

37.   At the same time, USTR adjusted the deadlines for the submission of written comments to

      September 6, 2018, providing less than a month for both initial and rebuttal comments from

      the public. 83 Fed. Reg. at 38,761. That adjustment, deviating from its past practices,

      prevented both USTR and the public from considering initial comments at the hearing, and

      left insufficient time for interested parties to review and respond to the initial comments

      filed by other parties. USTR also limited each hearing participant to five minutes. Docket

      No. USTR-2018-0026, https://beta.regulations.gov/document/USTR-2018-0026-0001.

      Approximately 350 witnesses appeared at the six-day hearing, and the public submitted

      over 6,000 comments. Id.

38.   Only eleven days after receiving final comments from the public, the President announced

      that he had directed USTR “to proceed with placing additional tariffs on roughly $200

      billion of imports from China.” THE WHITE HOUSE, Statement from the President (Sep.

      17,     2018)       https://www.whitehouse.gov/briefings-statements/statement¬fiom-the-

      president-4/. Once again, it was clear that China’s response to the $50 billion tariff action

      (i.e., List I and List 2 duties) motived this decision, and the President immediately promised

      to proceed with “phase three” of the plan—an additional $267 billion tariff action—’if

      China takes retaliatory action against our farmers or other industries.” Id.

39.   Following this announcement. USTR published notice of the final list of products subject

      to an additional duty, “List 3.” 83 Fed. Reg. at 47,974. USTR imposed a 10% ad valorem

      tariff that was set to rise automatically to 25% on January 1, 2019. Id. USTR determined

      that the List 3 duties would apply to all listed products that enter the United States from




                                              -12-
      China on or after September 24, 2018. Id. USTR did not respond to any of the over 6,000

      comments that it received or any of the testimony provided by roughly 350 witnesses. Id.

40.   As legal support for its action, USTR for the first time cited Section 307(a)(1)(B) of the

      Trade Act., noting that under the provision USTR “may modify or terminate any action,

      subject to the specific direction . . . of the President . . . taken under Section 301 if . . . the

      burden or restriction on United States commerce of the denial of rights, or of the acts,

      policies, or practices, that are the subject of such action has increased or decreased.” Id.

      (brackets omitted). USTR stated that the relevant burden “continues to increase, including

      following the one-year investigation period,” adding that “China’s unfair acts, policies, and

      practices include not just its specific technology transfer and IP polices referenced in the

      notice of initiation in the investigation, but also China’s subsequent defensive actions taken

      to maintain those policies.” Id. USTR also cited Section 307(a)(1)(C) of the Trade Act,

      arguing that China’s response to the $50 billion tariff action “has shown that the current

      action no longer is appropriate” because “China openly has responded to the current action

      by choosing to cause further harm to the U.S. economy, by increasing duties on U.S.

      exports to China.” Id. at 47,975.

41.   Based on the progress made with China in those negotiations, the Administration

      announced in December 2018, and again in February 2019, that it would delay the

      scheduled increase in the List 3 duty rate from 10 to 25%. Notice of Modification of Section

      301 Action. China’s Acts, Policies, and Practices Related to Technology Transfer,

      Intellectual Property, and Innovation, 83 Fed. Reg. 65,198 (Dec. 19, 2018); Notice of

      Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to




                                                 -13-
      Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 7,966 (Mar. 5,

      2019).

42.   In May 2019, when the trade negotiations ultimately fell apart, USTR announced its intent

      to raise the tariff rate on List 3 goods to 25%, effective either May 10, 2019 or June 1,

      2019, depending on the day of export. See Notice of Modification of Section 301 Action:

      China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

      Property, and Innovation, 84 Fed. Reg. 20,459 (May 9, 2019) (“List 3 Rate Increase

      Notice”); see also Implementing Modification to Section 301 Action: China’s Acts,

      Policies, and Practices Related to Technology Transfer, Intellectual Property, and

      Innovation, 84 Fed. Reg. 21,892 (May 15, 2019). The notice cited China’s decision to

      “retreat from specific commitments agreed to in earlier rounds’ of negotiations as the basis

      for the increase in the duty rate. List 3 Rate Increase Notice, 84 Fed. Reg. at 20,459. Unlike

      with past imposition of new tariffs, USTR did not seek public comment but rather simply

      announced that the increase would occur. Id.

43.   USTR received in excess of 30,000 requests for exclusion from List 3 tariffs and published its

      decisions through a series of notices from August 7, 2019 to June 19, 2020. Over 28,000 of

      these requests were denied.

44.   Plaintiff filed numerous requests seeking exclusion of various products from the List 3 tariffs

      which were denied “because the request failed to show that the imposition of additional duties

      on the particular product would cause severe economic harm to you or other U.S. interests.”

45.   The duties imposed on products covered by List 3 remain in effect as of the date of this

      Complaint, with the exception of a limited number of products for which LJSTR granted

      exclusions from the duties. See, e.g., Notice of Product Exclusion Extensions: China’s Acts,




                                               -14-
      Policies, and Practices Related to Technology Transfer, Intellectual Property, and

      Innovation, 85 Fed. Reg. 48,600 (Aug. 11, 2020).

46.   On May 17, 2019, USTR announced its intent to proceed with List 4 covering even more

      products subject to additional duties. Under USTR’s proposal, List 4 would impose an

      additional duty of 25% ad valorem on products worth $300 billion. Request for Comments

      Concerning Proposed Modification of Action Pursuant to Section 301: China’s Acts,

      Policies, and Practices Related to Technology Transfer, Intellectual Property, and

      Innovation, 84 Fed. Reg. 22,564, 22,564 (May 17, 2019). USTR explained that its decision

      was motivated by China’s “retreat[] from specific commitments made in previous

      [negotiating] rounds [and] announce[ment of] further retaliatory action against U.S.

      commerce.” Id.

47.   USTR invited the public to comment on proposed List 4 and participate in a hearing. Id.

      The public submitted nearly 3,000 comments. Docket No. USTR-2019-0004,

      https://beta.regulations.gov/dOCLli-nent/USTR-2019-0004-000 1. The time line for

      participation in the hearing left little room for meaningful input as USTR required

      witnesses to submit drafts of their testimony by June 10, 2019, some seven days before the

      deadline for fully developed written comments, and then it again limited witnesses to five

      minutes of testimony at the hearing. Id.

48.   On August 1, 2019, citing China’s failure to follow through on agricultural purchases and

      to reduce exports of fentanyl flowing into the United States, the President announced that

      the List 4 tariffs would become effective September 1, 2019 at a rate of 10% ad valorem.

49.   On August 20, 2019, USTR issued a final notice adopting List 4 in two tranches. Notice of

      Modification of Section 301 Action. China’s Acts, Policies, and Practices Related to




                                             -15-
      Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 43,304 (Aug. 20,

      2019). List 4A would impose a 10% ad valorem duty on goods worth roughly $120 billion,

      effective September 1, 2019. Id. at 43,304. List 4b would impose a 10% ad valorem duty

      on the remaining goods (with limited exclusions “based on health, safety, national security,

      and other factors”), effective December 15, 2019. Id. at 43,305. Once again, USTR did not

      address any of the nearly 3,000 comments submitted or any of the testimony provided by

      witnesses, other than to claim that its determination “takes account of the public comments

      and the testimony.” Id.

50.   As legal support for its action, USTR again cited Section 307(a)(1)(B) and (C) of the Trade

      Act and pointed to “China’s subsequent defensive actions taken to maintain those unfair

      acts, policies, and practices as determined in that investigation,” including retaliatory tariffs

      on U.S. imports, retreating from commitments during negotiations, and devaluing its

      currency as a basis for this decision. Id.

51.   On August 30, 2019, USTR published notice of its decision to increase the tariff rate

      applicable to goods covered by List 4A and List 4B from 10% to 15%. Notice of

      Modification of Section 301 Action: China Acts, Policies, and Practices Related to

      Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 45,821 (Aug. 309

      2019). USTR explained that it increased the tariff rate because, shortly after it finalized

      List 4A and List 4B, ‘China responded by announcing further tariffs on U.S. goods.” Id. at

      45,822. USTR once again cited to China’s retreat from its negotiation commitments and

      devaluation of its currency as grounds for its action. Id.

52.   On December 18. 2019, as a result of successfully negotiating a limited trade deal with

      China, USTR published notice that it would “suspend indefinitely the imposition of




                                                -16-
      additional duties of 15 percent on products of China covered by” List 4B. Notice of

      Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to

      Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 69,447, 69,447

      (Dec. 18, 2019). USTR also stated its intent to reduce the tariff rate applicable to products

      covered by List 4A, id., an action that ultimately became effective on February 14, 2020,

      when USTR halved the applicable duty rate, Notice of Modification of Section 301 Action:

      China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

      Property, and Innovation, 85 Fed. Reg. 3,741 (Jan. 22, 2020).

53.   The United States and China subsequently implemented the limited trade deal that they

      negotiated near the end of 2019. OFFICE OF THE UNITED STATES TRADE

      REPRESENTATIVE, United States and China Reach Phase One Trade Agreement (Dec.

      13,      2019),        https://ustr.gov/about-us/policy-offices/press-office/pressreleases/20

      19/December/united-states-and-china-reach. Defendants declined to impose additional

      duties on imports covered by List 4B, presumably because China had agreed to some new,

      unrelated obligations under the limited trade deal.

54.   USTR received in excess of 8,700 requests for exclusion from List 4A tariffs and published its

      decisions through a series of notices from March 10, 2020 to August 5, 2020. Over 8,200 of

      those requests were denied.

55.   Plaintiff filed numerous requests seeking exclusion of various products from the List 4A tariffs,

      which were denied because “the request failed to show that the imposition of additional duties

      on the particular product would cause severe economic harm to you or other U.S. interests.”

56.   The duties imposed on products covered by List 4A remain in effect as of the date of this

      Complaint. Although the proposed duties on products covered by List 4B remain




                                                -17-
       suspended, the Administration has continued to threaten to impose them if China does not

       meet its obligations under their limited trade deal.

                                  STATEMENT OF CLAIMS

                                          COUNT ONE

      (DECLARATORY JUDGMENT—VIOLATION OF THE TRADE ACT OF 1974)

57.    Paragraphs 1 through 56 are incorporated by reference.

58.    The Declaratory Judgment Act authorizes any court of the United States to “declare the

       rights and other legal relations of any interested party seeking such declaration, whether or

       not further relief is or could be sought.” 28 U.S.C. § 2201(a).

59.    The Trade Act of 1974 does not authorize the actions taken by Defendants that resulted in

       the List 3 and List 4A tariffs.

60.    Pursuant to Section 301 of the Trade Act, USTR may impose tariffs when it determines

       that “an act, policy, or practice of a foreign country is unreasonable or discriminatory and

       burdens or restricts United States commerce, and action by the United States is

       appropriate.” 19 U.S.C. § 2411(b). USTR failed to predicate its action giving rise to List 3

       and List 4 on any such determination.

61.    If USTR concludes upon investigation that a foreign country maintains an unfair trade

       practice, Section 304 of the Trade Act requires USTR to ‘determine what action, if any,”

       to take within “12 months after the date on which the investigation is initiated.” 19 U.S.C.

       § 2414(a)(1)(B), (2)(B). USTR’s action giving rise to List 3 occurred in September 2018,

       more than a year after USTR initiated the Section 301 investigation on August 18, 2017.

62.    Section 307 of the Trade Act does not permit Defendants to increase tariffs for reasons

       unrelated to the acts, policies, or practices that USTR investigated pursuant to Section 301

       of the Trade Act.


                                               -18-
63.   Section 307 of the Trade Act does not authorize Defendants to increase tariff actions that

      are 110 longer “appropriate,” but rather only to delay, reduce, or terminate such actions.

64.   Plaintiff is therefore entitled to a declaratory judgment that Defendants’ actions giving rise

      to List 3 and List 4 are ultra vires and contrary to law.

                                         COUNT TWO

           (VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT)

65.   Paragraphs 1 through 64 are incorporated by reference.

66.   The APA authorizes the Court to hold unlawful and set aside agency action that is: (A)

      arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)

      contrary to constitutional right, power, privilege, or immunity; (C) in excess of statutory

      jurisdiction, authority, or limitations, or short of statutory right; (D) without observance of

      procedure required by law; [or] (E) unsupported by substantial evidence.” 5 U.S.C. §

      706(2).

67.   Defendants exceeded their authority under the Trade Act in promulgating List 3 and List 4

      and therefore acted “not in accordance with the law” and “in excess of statutory authority”

      for the reasons set forth in Count One.

68.   Defendants failed to offer any evidence for any asserted “increased burden” from China’s

      intellectual property policies and practices that were the subject of USTR’s Section 301

      investigation.

69.   Defendants also promulgated List 3 and List 4 in an arbitrary and capricious manner

      because they did not provide a sufficient opportunity for comment, failed to meaningfully

      consider relevant factors when making their decisions, and failed to adequately explain

      their rationale. Defendants’ preordained decision-making resulted in the unlawful

      imposition of tariffs on imports covered by List 3 and List 4.


                                                -19-
                                                  ***
                                  PRAYER FOR RELIEF

      Wherefore, Plaintiff respectfully requests that this Court

      (1)    declare that Defendants’ actions resulting in tariffs on products covered by List 3
             and List 4A are unauthorized by. and contrary to, the Trade Act:

      (2)    declare that Defendants arbitrarily and unlawfully promulgated List 3 and List 4 in
             violation of the APA;

      (3)    vacate the List 3 and List 4 rulemaking;

      (4)    order Defendants to refund, with interest as provided for by law, any duties paid by
             Plaintiff pursuant to List 3 and List 4A;

      (5)    permanently enjoin Defendants from applying List 3 or List 4 against Plaintiff and
             collecting any duties from Plaintiff pursuant to List 3 or List 4A;

      (6)    award Plaintiff its costs and reasonable attorney fees; and

      (7)    grant such other and further relief as may be just and proper.


                                            Respectfully submitted,




                                            Douglas N. Jacobson

Dated: September 21, 2020                   Douglas N. Jacobson
                                            Jacobson Burton Kelley PLLC
                                            Counsel to Plaintiff
                                            1725 I Street, NW
                                            Suite 300
                                            Washington, DC 20006
                                            djacobson@jacobsonburton.com
                                            202.431.2407

                                            Counsel to BuildDirect Technologies Inc..




                                              -20-
                               CERTIFICATE OF SERVICE

Pursuant to USCIT R. 4(b) and (h), I hereby certify that on September 21, 2020, I caused copies
of Plaintiffs’ Summons and Complaint to be served on the following parties by certified mail,
return receipt requested:

Attorney-In-Charge International Trade Field Office
Commercial Litigation Branch
U.S. Department of Justice
26 Federal Plaza
New York, NY 10278

Attorney-In-Charge
Commercial Litigation Branch
U.S. Department of Justice
1100 L Street, NW
Washington, DC 20530

Joseph L. Barloon, Esq.
General Counsel
Office of the General Counsel
Office of the U.S. Trade Representative
600 17th Street, NW
Washington, DC 20006

Scott K. Falk, Esq.
Chief Counsel
Office of Chief Counsel
U.S. Customs & Border Protection
1300 Pennsylvania Ave., NW
Washington, DC 20229



                                           ___________________________
                                           Douglas N. Jacobson




                                             -21-
